Case: 1:19-cv-00853-DCN Doc #: 27-2 Filed: 07/10/19 1 of 4. PageID #: 201



                                UNITED STATES DISTRICT COURT
                            FOR THE ORTHERN DISTRICT OF omo
                                         EASTERN DIVISION

   THE NOCO COMPANY,                                )    CASE NO. l:19-CV-00853-DCN
                                                    )
                           Plaintiff,               )   JUDGE DONALD C. NUGENT
                                                    )
   V.                                               )
                                                    )
   CTEK, INC., et al.,                              )
                                                    )
                           Defendants.              )

                               DECLARATION OF LARS SVENSSON

            I, Lars Svensson, declare as follows:

            I.     I am Head of Quality and Project Management for CTEK Sweden AB ("CTEK

   Sweden"). I am over the age of 18 years and I am competent to testify of my own personal

   knowledge about the matters contained herein.

   CTEK SWEDEN AB

           2.      CTEK Sweden is a corporation organized and existing under the laws of Sweden

   with its principal place of business at Rostugnsvagen 3, Vikmanshyttan, SE-776 70, Sweden.

           3.      CTEK Sweden has no location in Ohio or the United States, does not operate out

   of any location in Ohio or the United States, and has no employees in Ohio or the United States.

           4.      CTEK Sweden has no real estate holdings in the United States, no leases of

   property in the United States, and no offices in the United States.

           5.      In 2017 and 2018, CTEK Sweden' s revenue from sales to the United States

   represented less than I% of its total revenue.

           6.      CTEK Sweden has identified no sales directly to Ohio.




   12489224 v1
Case: 1:19-cv-00853-DCN Doc #: 27-2 Filed: 07/10/19 2 of 4. PageID #: 202



          7.      None ofCTEK Sweden' s sales in the United States or other contacts in the United

   States have involved in any way information supposedly contained in the A4 LAD Book or any

   other allegedly confidential or proprietary information from The NOCO Company ("NOCO").

   CTE     INC. IS A WHOLLY OWNED SUBSIDIARY OF CTEK SWEDEN

          8.      CTEK Inc. is a who Hy owned subsidiary of CfEK Sweden.

          9.      CTEK Sweden and CTEK, Inc. are separate legal entities, having been

   independently incorporated with separate and independent places of business.

           f O.   Corporate formafities are observed between CTEk fnc. and Ci'E:K Sweden.

           11 .   CTEK Sweden and CTEK, Inc. maintain separate corporate records, books,

   fi nancial records, annual reports, bank accounts, and file their own, independent taxes. The two

   entities are also financially independent.

           12.    CTEK Sweden and CTEK, Inc. do not share assets or commingle revenue. CTEK

   Inc. has its ow n budget and sales goals.

           13.    CTEK Sweden does not exert control over the daily affairs ofCTEK Inc.

           14.    CfEK Sweden and CfEK, Inc. maintain separate addresses and telephone lines

   as they are on different continents.

           15.    CTEK Sweden does not operate from or maintain any employees at CTEK, Inc' s

  Ohio location or any other United States location.

          16.     CTEK Inc. and CTEK Sweden do not share any employees and share only a

  single corporate officer, Jon Lind, CEO of both CTEK Inc. and CTEK Sweden. Jon Lind did not

  attend the Australian Auto Aftermarket Expo in Melbourne, Australia (the ''Australian Expo").

          17.     CTEK Sweden and CTEK, Inc. perform separate business and organizational

  functions and services.




  12489224¥1
Case: 1:19-cv-00853-DCN Doc #: 27-2 Filed: 07/10/19 3 of 4. PageID #: 203



          18.    While CTEK Sweden designs, manufacturers, and performs some sales and

  marketing functions worldwide, CTEK, Inc. peifonns distribution and marketing functions for

  the North American market, including the United States, at arms-length. CIBK, Inc. does not

  cany out any product development, production, or supply chain management

          19.    CTEK, Inc. purchases products directly from CTEK Sweden 's suppliers, and

  these suppliers invoice CTEK, Inc. directly.

          20.    CTEK Inc. uses CTEK Sweden's patents and trademarks pmsuant to a Services

   Agreement executed by the two entities.

   THE AUSTRALIAN EXPO AND A4 LAD BOOK

          2 1.   Three CTEK Sweden employees attended the Australian Expo.

          22.    CTEK Sweden did not direct, instruct, or otherwise encourage anyone to take

   NOCO 's A4 LAD Book.

          23.    CfEK Sweden does not have and has never had NOCO' s A4 LAD Book and no

   one currently employed by CIBK Sweden has received any information supposedly contained in

   the A4 LAD Book.

          24.    After learning that an employee had been involved in taking a book from the

  NOCO booth, CfEK Sweden promptly tenninated that employee.

          25.    CfEK Sweden does not condone and did not in any way ratify the former

  employee' s conduct.

          26.    It follows that CTEK Sweden has not had any contacts in the United States or

  Ohio related to any information contained in the A4 LAD Book or exchanged any information

  related to NOCO's A4 LAD Book with anyone.

                            / Remainder ofPage lnlentionolly Left Blank]




  12481224Y1
Case: 1:19-cv-00853-DCN Doc #: 27-2 Filed: 07/10/19 4 of 4. PageID #: 204



         I state under penalty of perjury undc£ the laws of the United States of America that the
  foregoing is true and correct based on my knm ledge, infonnation, and belie[




  12489224¥1
